DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Joyce et al. (US 2017/0256994)
Re Claim 20; Joyce discloses a feedback method in a wireless power receiver (150), the method comprising: receiving a wireless power transmission signal (180) from a transmitter (100) at an antenna or a plurality of antennas (150-158) of the wireless power receiver; (Fig. 1)
monitoring a charging rate in an energy storage device coupled to the antenna or plurality of antennas; Par. 0049
identifying a change in the charging rate Par. 0049; and sending a channel training initiation signal to the transmitter. (Par. 0049 and Fig. 1 For example, the communication may be 

Re Claim 21; Joyce discloses A wireless power receiver (150) comprising a plurality of antennas (151-159) configured to receive a wireless power transmission signal from a transmitter; 
an energy storage device (340) coupled to the plurality of antennas; 
a monitoring unit configured to monitor a charging rate of the energy storage device; 
a channel estimator configured to identify a drop in the charging rate of the energy storage device and generate a channel training initiation signal; (0049 The feedback may also indicate to the transmitting wireless power transfer device that the receiving wireless power transfer device requires less power, for example, due to a battery being charged to some threshold level. ) and 
a wireless communication module configured to send the channel training initiation signal to the transmitter.(Par. 0049)
	
Re Claim 22; Joyce discloses a wireless power receiver according to claim 21, wherein the channel estimator is further configured to cause the plurality of antennas to generate a pilot signal. (Par. 0049 and Fig. 1 For example, the communication may be in-band, using the elements of the receiving wireless power transfer device to transmit data to the elements of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman (US 9,793,758) in view of Yeo et al. (US 2017/0331330)

Re Claim 1; Leabman discloses a wireless power transmission (Fig. 5, 500) method, in a transmitter, the method comprising: 
receiving feedback information from a receiver, the feedback information comprising indications of signals received by antennas of the receiver from antennas of the transmitter; (Col. 7 lines 3-16)
generating a power signal using the feedback information, the power signal comprising a multi-sine waveform within a bandwidth (A bandwidth is just a collection of frequencies and   Leabman discloses that also it’s transmission is AC, which is a repeating sine wave); (fig 5; col. 7, line 52 to col. 8, line 10 and/or col. 8, lines 11-17)
 	generating beamforming coefficients indicating relative phases for a plurality of the antennas of the transmitter using the feedback information; (col. 4, lines 37-39) 

However Yeo discloses in this case, the processor 240 may determine a degree of phase control of each of the signals for forming a transmission wave which performs beamforming at the location of the target 290. The processor 240 may control the phase of the electrical signal output from each of the patch antennas 211 to 214 based on the reflected wave 292, to the degree of phase control for forming the transmission wave. Accordingly, the processor 240 may more accurately measure a signal generated from a particular direction, i.e., the reflected wave 292. (Par 0065)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to adjust the phase based on the received wave motivated by the desire to provide the right amount to the load. 

Re Claim 4; Leabman discloses further comprising determining coefficients for the multi-sine waveform that optimize the power received by the receiver in a channel training procedure. (fig 5; col. 7, line 52 to col. 8, line 10 and/or col. 8, lines 11-17)

Re Claims 7 and 17; Leabman discloses further comprising selecting a frequency range as the bandwidth. (Col. 3 lines 3-16 the enhanced wireless power transmitter may provide a faster way of receiving/transmitting signals at same or higher frequency level as the frequency of RF input signals) 

Re Claim 8; Leabman discloses wherein the frequency range is selected using the feedback information. (Col.3 lines 3-16)

Re Claim 9; Yeo discloses wherein the frequency range is selected in response to a user input. (Par. 0047)
Re Claim 10; Leabman discloses a wireless power transmitter (Fig. 5, 500) comprising: 
a plurality of power transmission antennas (304) configured to wirelessly transmit power to a receiver (108); 
a wireless communication module configured to receive feedback information from the receiver, the feedback information comprising indications of signals received by antennas of the receiver from the plurality of antennas of the transmitter; (col. 7, lines 3-16)
a signal generator configured to generate a power signal comprising a multi-sine waveform within a bandwidth (A bandwidth is just a collection of frequencies.  A bandwidth is just a collection of frequencies and   Leabman discloses that also it’s transmission is AC, which is a repeating sine wave); (fig 5; col. 7, line 52 to col. 8, line 10 and/or col. 8, lines 11-17)
a power signal optimizer (502) configured to control the signal generator using the feedback information; (Col. 7 line 64-67 to col. 8 lines 1-10)
a phase control logic configured to generate beamforming coefficients indicating relative phases for the plurality of the antennas of the transmitter using the feedback information; (col. 4, lines 37-39) and

Leabman does not  discloses a plurality of phase shifters configured to shift the relative phase of the antenna signals according to the beamforming coefficients such that the plurality of antennas of the transmitter are driven with the power signal with relative phases controlled according to the beamforming coefficients. 
However Yeo discloses in this case, the processor 240 may determine a degree of phase control of each of the signals for forming a transmission wave which performs beamforming at the location of the target 290. The processor 240 may control the phase of the electrical signal output from each of the patch antennas 211 to 214 based on the reflected wave 292, to the degree of phase control for forming the transmission wave. Accordingly, the processor 240 may more accurately measure a signal generated from a particular direction, i.e., the reflected wave 292. (Par 0065)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to adjust the phase based on the received wave motivated by the desire to provide the right amount to the load. 

Re Claim 13; Leabman discloses  further comprising a channel estimator configured to estimate channel state information for channels between the plurality of antennas of the transmitter and antennas of the receiver and wherein the power signal optimizer is configured to determining coefficients for the multi-sine waveform that optimize the power received by the receiver. (fig 5; col. 7, line 52 to col. 8, line 10 and/or col. 8, lines 11-17)

Claims 2, 3, 5, 11, 12, 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Leabman (US 9,793,758) in view of Yeo et al. (US 2017/0331330) and further in view of Lee et al. (US 2018/0351406)

Re Claims 2 and 11; the combination of Leabman in view of Yeo discloses the processor 240 may determine at least one of whether the target 290 exists, the type of the target 290, the location of the target 290, and the direction in which the target 290 is located, based on the result of analysis of the reflected wave 292. The wireless power transmitting device may perform additional operations according to the result of determination. (Par 0065 of Yeo)
The combination does not disclose wherein the feedback information comprises an indication of a charging rate of an energy storage device of the receiver.
However Lee discloses wherein the feedback information comprises an indication of a charging rate of an energy storage device of the receiver. (Par. 0017, 08-81)
	Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the indication of a charge rate with the additional operation disclosed by the combination motivated by the desire efficiently charge the battery effectively. 

Re Claims 3 and 12; Yeo discloses wherein generating beamforming coefficients indicating relative phases for a plurality of the antennas of the transmitter using the feedback information comprises incrementally varying phase differences between the signals transmitted on the plurality of antennas to optimize the charging rate of the energy storage device of the receiver. par. 0065

Re Claims 5 and 14; Lee discloses wherein the channel training procedure is initiated in response to a channel training initiation signal received from the receiver, the channel training initiation signal indicating a drop in a charging rate of an energy storage device of the receiver. (Par. 0099)

Re Claim 15 Lee discloses wherein the channel estimator is configured to determine if the drop in charging rate was due to a scheduled change in target receiver and to initiate the channel training procedure if the drop was not due to a scheduled change in target receiver. (Par. 0099)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL KESSIE/Primary Examiner, Art Unit 2836